Paragraphs one and three of the corrected consolidated judgment dated January 27, 2017, nunc pro tunc to December 14, 2016, terminating the father's parenting time and prohibiting him from contacting the children are vacated, and those matters are remanded for further proceedings consistent with the memorandum and order of the Appeals Court. In all remaining respects, the corrected consolidated judgment dated January 27, 2017, nunc pro tunc to December 14, 2016, is affirmed. Temporary sole physical custody of the children shall remain with the mother during the pendency of the remand.